Citation Nr: 9908374	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-27 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to an increased disability rating for 
service-connected residuals of a right shoulder dislocation, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected residuals of a right knee injury, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected right foot disorder, status post neuroma 
surgery, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 1983 
and from March 1984 to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In a December 1996 decision, the RO denied 
entitlement to increased disability ratings for the veteran's 
service-connected right shoulder, right knee, and right foot 
disabilities; it also denied entitlement to service 
connection for a stomach disorder.  In a January 1997 
decision, the RO denied a claim seeking entitlement to 
service connection for tinnitus.  During the pendency of his 
appeal, the veteran changed residences.  His claim is now 
being handled by the VA RO in No. Little Rock, Arkansas.

The issues of entitlement to increased disability ratings for 
the veteran's service-connected right shoulder, knee, and 
foot disabilities and to service connection for a stomach 
disorder are addressed in the REMAND portion of this 
decision.



FINDINGS OF FACT

1.  No medical evidence of record suggests that the veteran 
currently has tinnitus.

2.  Service medical records show no complaints of, treatment 
for, or diagnosis of tinnitus.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for tinnitus is plausible.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for tinnitus, and, 
therefore, there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1131  (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must initially determine whether the 
claim is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).

The three elements of a well-grounded claim for service 
connection are:  (1) competent evidence of a current 
disability as provided by a medical diagnosis; (2) competent 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506  (1995) (citations omitted); see also 
38 U.S.C.A. § 1131  (West 1991); 38 C.F.R. § 3.303 (1998).  
Generally, competent medical evidence is required to meet 
each of the above three elements.  The second element, 
however, may be shown by other evidence when the types of 
issues presented warrants it.  Grottveit, 5 Vet. App. at 92-
93.  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnosis, competent medical 
evidence is required to satisfy the second element.  Id. at 
93.

II.  Evidence

Service medical records show that the veteran had no physical 
defects, including no ear problems, at the time of his 
induction into service, according to a November 1979 
induction medical examination report.  The veteran's hearing 
was within normal limits according to a November 1979 
audiological testing report.  Annual medical examination 
reports dated August 1981 and February 1983 also indicate 
that the veteran had no ear problems at the time of the 
examinations; audiological testing was normal.

A February 1984 re-enlistment physical examination report 
shows that the veteran had no ear problems at that time; 
audiological examination results indicate normal hearing 
bilaterally.  An April 1984 report of medical examination 
also shows that the veteran's ears and hearing were normal.  
Reference audiogram reports dated April 1985 and April 1987 
indicate that the veteran's hearing was within normal limits.

Service outpatient records indicate no complaints of or 
treatment for tinnitus or any other ear problems.

A January 1989 Medical Board examination report indicates 
that the veteran injured his right shoulder, right knee, and 
right foot during a fall in March 1988.  Physical examination 
of the veteran's systems revealed that his ears and hearing 
were within normal limits.  The veteran was medically 
discharged from service, effective April 1989.

A May 1990 VA admission record, as well as VA outpatient 
records dated June 1990 and July 1990, make no mention of 
tinnitus or other ear problem.

Subsequent to service, the veteran underwent several VA 
compensation and pension medical examinations.  These 
examinations are dated May 1989, July 1990, November 1996, 
and August 1998.  None show complaint of, treatment for, or 
diagnosis of tinnitus or other ear problem. 

The veteran testified at a personal hearing at the RO in 
August 1998.  During the hearing, he stated that he currently 
had ringing in his ears, but that he did not have any 
tinnitus prior to service.  He indicated that, during 
service, he worked on helicopters and Bradley track vehicles, 
during which time he incurred noise exposure.  He testified 
that he wore hearing protection but that it was inadequate.  
He indicated that his ears were not tested prior to 
separation from service.  He stated that he did not report 
any tinnitus during service.

III.  Analysis

As stated above, the first element of a well-grounded claim 
is evidence of a current disability.  Caluza, 7 Vet. App. at 
506.  In this case, the Board finds that the initial 
requirement has not been met.  Specifically, the Board finds 
no competent evidence that the veteran currently has 
tinnitus.  No recent medical evidence makes any mention of 
tinnitus or other ear problems.  The only evidence suggesting 
that the veteran currently has tinnitus is his own lay 
statements.  The Board has carefully considered these 
statements, including testimony from the August 1998 personal 
hearing; however, through his statements alone, the veteran 
cannot meet the burden imposed by section 5107(a) as to a 
relationship between his disability and service because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also finds that, even if the veteran provided 
medical evidence of current tinnitus, the claims file would 
still have to contain competent evidence that the disorder 
was incurred in service or is otherwise related to service.  
Caluza, 7 Vet. App. at 506.  In this case, the claims file 
contains a significant amount of medical evidence, both 
service and VA medical records, including several VA 
examination reports.  These records span a period from 1979 
to 1998.  Yet, none of the records indicate that the veteran 
had tinnitus.  In fact, none indicate that the veteran even 
had a complaint of ringing in his ears.  The veteran stated 
in his personal hearing that he was not provided an ear 
examination upon his separation from service; however, the 
January 1989 separation Medical Board examination report 
specifically shows that examination of his ears was normal 
and that audiological testing was within normal limits.

Overall, the Board finds no evidence in the claims file, 
other than the veteran's lay statements, suggesting that he 
currently has tinnitus or that tinnitus was incurred in or is 
related to service.  As a result, he has not presented a 
well-grounded claim.  Therefore, the Board cannot decide it 
on the merits.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) 
(if a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).

In light of the above, his claim must be denied.

The veteran argues that he is entitled to VA examination of 
his ears for tinnitus.  However, the law states that the VA 
has a duty to assist the veteran with evidence in support of 
his claim only after he has met the initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341  (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to service connection for tinnitus is denied as 
not well grounded.


REMAND

In regard to the veteran's claims seeking entitlement to 
service connection for a stomach disorder and to increased 
disability ratings for service-connected right shoulder, 
knee, and foot disabilities, the Board finds that a remand is 
necessary.  The veteran submitted a claim for the above-
mentioned conditions in August 1996.  In response, the 
Chicago, Illinois, RO rendered a rating decision in December 
1996.  In that decision, it denied service connection for a 
stomach disorder and increased disability ratings for the 
veteran's service-connected disabilities.  Subsequently, the 
veteran submitted a statement (VA Form 9), received at the RO 
in September 1997, stating that he wanted "to appear at a 
personal hearing before the local hearing officer to offer 
testimony on [the] issue of ... service connection for a 
stomach condition [and] increased evaluations for right 
shoulder, right knee, and right foot condition per rating 
[decision] of [December 1996]." 

The pertinent law and regulations state that a veteran may 
appeal a "notification of a determination of entitlement or 
nonentitlement to Department of Veterans' Affairs benefits."  
38 C.F.R. § 19.25  (1998).  In this regard, "[a]ppellate 
review will be initiated by a Notice of Disagreement and 
completed by a Substantive Appeal after a Statement of the 
Case is furnished as prescribed in this section."  38 
U.S.C.A. 
§ 7105(a)  (West 1991); 38 C.F.R. § 20.200  (1998); see also 
38 C.F.R. § 20.201  (1998) (requirements for notices of 
disagreement).  The Notice of Disagreement must be filed with 
the RO from which the claimant received notice of the 
determination being appealed within one year from the date of 
mailing of the notice of the result of the initial review or 
determination.  38 U.S.C.A. § 7105(b)(1)  (West 1991); 38 
C.F.R. §§ 20.300, 20.302(a)  (1998).  The Notice of 
Disagreement can be filed by the veteran or his or her 
representative if a proper Power of Attorney as to the 
representative is of record.  38 C.F.R. § 20.301  (1998).  
Thereafter, upon the timely receipt of a Notice of 
Disagreement, the RO must prepare and furnish to the claimant 
a Statement of the Case unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1)  (West 1991).  A 
Notice of Disagreement is:

A written communication from a claimant 
or his or her representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination by the agency 
of original jurisdiction and a desire to 
contest the result will constitute a 
Notice of Disagreement.  While special 
wording is not required, the Notice of 
Disagreement must be in terms which can 
be reasonably construed as disagreement 
with that determination and a desire for 
appellate review.   

38 C.F.R. § 20.201  (1998).

In this case, the Board finds that the veteran's August 1997 
VA Form 9 was (in addition to being the Substantive Appeal 
for the issue of entitlement to service connection for 
tinnitus, supra) a timely Notice of Disagreement to the RO's 
December 1996 decision.  That statement by the veteran 
indicates that he wanted to testify concerning the issues of 
service connection for a stomach disorder and of increased 
disability ratings for service-connected shoulder, knee, and 
foot disabilities, which, at least implicitly, indicates 
disagreement with the RO's decision.  The statement was also 
written on an official Appeal to the Board of Veterans' 
Appeals form, which indicates a "desire for appellate 
review."

Pursuant to VA regulations governing the adjudication of 
claims, "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case back to the agency of original jurisdiction.  
38 C.F.R. § 19.9  (1998) (emphasis added).  A veteran who 
properly initiates an appeal of an RO decision is entitled to 
a Statement of the Case.  Godfrey v. Brown, 7 Vet. App. 398, 
408-410  (1995).  In this case, no Statement of the Case has 
been issued.  Consequently, this case must be remanded in 
order for the veteran to be assured of full procedural due 
process.

The veteran should also be provided the opportunity to appear 
at a personal hearing before the local hearing officer at the 
RO in regards to these issues.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should issue the veteran a 
Statement of the Case in regards to the 
issues of entitlement to service 
connection for a stomach disorder and to 
increased disability ratings for service-
connected right shoulder, knee, and foot 
disabilities, and afforded the 
opportunity to file a substantive appeal.  

2.  The veteran should be contacted to 
determine if he wishes to appear before a 
local hearing officer at the RO in 
regards to the issue of entitlement to 
service connection for a stomach disorder 
and to increased disability ratings for 
service-connected right shoulder, knee, 
and foot disabilities.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

No action is required of the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


